 



Exhibit 10.25
Summary of Non-Employee Director Compensation

                                Non-Employee               Fee for meetings    
      Director     Annual Fee     attended in person     Committee service fee  
 
Stephen Humphreys,
Chairman
    $ 20,000       $1,000, plus reimbursement of travel expenses     $4,000 for
nominating committee chairmanship
 
Prorated portion of $2,000 fee for compensation committee membership
 
Prorated portion of $5,000 fee for audit committee membership    
Manuel Cubero
    $ 10,000       $1,000, plus reimbursement of travel expenses     $2,000 for
compensation
committee membership    
Hagen Hultzsch
    $ 10,000       $1,000, plus reimbursement of travel expenses     $5,000 for
audit committee membership
 
$2,000 for nominating committee membership    
Oystein Larson
    $ 10,000       $1,000, plus reimbursement of travel expenses          
Ng Poh Chuan
    $ 10,000       $1,000, plus reimbursement of travel expenses     $5,000 for
audit committee
membership    
Simon Turner
    $ 10,000       $1,000, plus reimbursement of travel expenses     $10,000 for
audit committee chairmanship
 
$2,000 for compensation committee membership
 
$2,000 for nominating committee membership    
Andrew Vought
    $ 10,000       $1,000, plus reimbursement of travel expenses     $5,000 for
audit committee membership
 
$4,000 for compensation committee chairmanship    

